DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Bartfeld teaches the outlet of the flow channel is configured to provide a second fluid attachment point for attached flow of blood directly from the flow channel to the interior wall of the container (10) (see Figures 3 and 18, blood flows from collector 130 into channel 170, after passing the distal end 168 of the channel 170, the blood flows into channel 40 on the internal surface 38 of the inner member 20; Paragraph 0050, ‘Collection device 2 is an assembly of components, generally comprising a container assembly 10 and a collector 130 adapted to access the container assembly 10 and, further, guide fluid flow under capillary action into container assembly 10 as described herein’; Further Paragraph 0067: ‘To channel blood to the bottom of fluid sample chamber 116, blood in capillary channel 172 typically migrates outward to enter capillary channels 84 in the distal recess 82 defined at the end of tapered portion 80 of closure body 72. Blood enters capillary channels 82 and is conducted by these capillary channels 84 outward to inner surface 38 of inner member 20.’).
Examiner notes per Paragraph 0050 of Bartfeld element 50 is optional (‘Wall element 50 may be associated with inner member 20 but is optional in the construction of container assembly 10 as described herein.’) as well as Paragraph 0052: ‘However, wall element 50, as alluded to previously, is optional. If desired, it may be omitted entirely or be provided as an integral part of inner member 20, for example, formed as a bottom wall extending across the inner member at the location of internal rim 46.’ The wall 50 was not used as part of the rejection. Thus as described in Paragraph 0067: ‘To channel blood to the bottom of fluid sample chamber 116, blood in capillary channel 172 typically migrates outward to enter capillary channels 84 in the distal recess 82 defined at the end of tapered portion 80 of closure body 72. Blood enters capillary channels 82 and is conducted by these capillary channels 84 outward to inner surface 38 of inner member 20.’, which provides direct attached flow.
Response to Amendment
Claim Objections
Claim 37 is objected to because of the following informalities:  ‘closed’ should read ‘closer’.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘second fluid attachment point of the outlet of the flow channel’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first flow directing attachment portion … for controlling the flow of blood from a skin surface to a portion of the housing” (lines 1-3) in claim 2; “the second flow directing attachment portion … for controlling the flow of blood from a portion of the housing to the collection cavity of the container” (lines 1-3) in claim 3.
Regarding “the first flow directing attachment portion … for controlling the flow of blood from a skin surface to a portion of the housing,”  attachment is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “controlling the flow from a skin surface to a portion of the housing” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the first flow directing attachment portion may include a variety of designs and structure as shown in Figs. 3-6, that may include hydrophilic surface property to attract the blood and establish a flow path to second capillary section” (see at least [0070] and Figs. 3-6), thus provides a sufficient structure explicitly, so A PHOSITA can perform the entire claimed function.
Regarding “the second flow directing attachment portion … for controlling the flow of blood from a portion of the housing to the collection cavity of the container,”  attachment is a non-structure term as a modifier to a generic placeholder “portion”, furthermore, a functional limitation “controlling the flow of blood from a portion of the housing to the collection cavity of the container” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the second flow directing attachment portion may include a variety of designs and structure as shown in Figs. 7A-10B, that may provide a surface for the blood to expand and form a droplet to establish attachment to the collection cavity” (see at least [0074] and Figs. 7A-10B), thus provides a sufficient structure explicitly, so A PHOSITA can perform the entire claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10, 12, 16, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites ‘the outlet of the flow channel is configured to provide a second fluid attachment point for attached flow of blood directly from the flow channel to the interior wall of the container’ which would appear to be new matter as per the specification the only mention of the ‘second fluid attachment point’ is in Paragraph 0009: ‘the second flow directing attachment portion provides a second fluid attachment point for blood to attach to for controlling the flow of blood from a portion of the housing to the collection cavity of the container’. The specification does not recite that the outlet provide the second fluid attachment point but instead the second fluid attachment portion does.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10, 12, 16, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘a second fluid attachment point’ but it is unclear how there can be a ‘second’ without previously having a ‘first fluid attachment point’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartfeld et al. (US 2009/0259145).
Regarding claim 1, Bartfeld discloses a device for attached flow of blood (device 2 for collecting a fluid sample, such as a blood sample; Paragraph 0050; Figure 1), the device comprising:
a housing (collector 130) defining a centerline (centerline of collector 130, approximately along the line of cannula 160, Figures 3 and 19) and having a first end (a first end 134, Figure 18), and a second end (a second end 136), and a flow channel having an inlet (collection area 148) and an outlet (distal end 164 of channel 170), a portion of the flow channel (Figure 19, the channel 170/172 is offset from the centerline) offset from the centerline of the housing 130 and the flow channel having a first flow directing attachment portion (top portion of the collector 130 to induce the blood flow, including channel member 150 in annotated Figure 18) adjacent to the inlet (148) and a second flow direction attachment portion (the entire needle cannula 160, see annotated Figure 18 below) adjacent to the outlet (164); and
a container (container assembly 10, Figure 1) removably connectable (Paragraph 0068, ‘collector 130 may be removed from container assembly 10’) to the housing (130), the container (10) having an interior wall (inner surface 38) defining a collection cavity (central bore 36),
wherein, with the container connected to the housing (Figure 3), the outlet (164) of the flow channel is in fluid communication with the collection cavity (36) of the container (10) and the outlet (164) of the flow channel is adjacent to the interior wall (38) of the container (10) (Figure 3, the end of channel 170 is adjacent to the inner surface 38), the outlet of the flow channel is configured to provide a second fluid attachment point for attached flow of blood directly from the flow channel to the interior wall of the container (10) (see Figures 3 and 18, blood flows from collector 130 into channel 170, after passing the distal end 168 of the channel 170, the blood flows into channel 40 on the internal surface 38 of the inner member 20; Paragraph 0050, ‘Collection device 2 is an assembly of components, generally comprising a container assembly 10 and a collector 130 adapted to access the container assembly 10 and, further, guide fluid flow under capillary action into container assembly 10 as described herein’; Further Paragraph 0067: ‘To channel blood to the bottom of fluid sample chamber 116, blood in capillary channel 172 typically migrates outward to enter capillary channels 84 in the distal recess 82 defined at the end of tapered portion 80 of closure body 72. Blood enters capillary channels 82 and is conducted by these capillary channels 84 outward to inner surface 38 of inner member 20.’).
wherein the first end (134) of the housing (130) includes a sloped wall surface (inner surface 146; Figure 3A; Paragraph 0061, ‘[A]n inner surface 146 of rim portion 140 has a generally curved or arcuate shape’; Examiner further notes any wall can be considered sloped depending on the perspective as the claim does not define what the wall is sloped relative to), and 
wherein the first flow directing attachment portion is an attachment pillar and extends entirely from the sloped wall surface along the centerline (Figure 24; Paragraph 0065; elements 150a; Paragraph 0062; ‘Channel members 150 extend along the inner surface 146’; given that all of elements 150 are substantially parallel to each other and to a center line/axis each of the elements 150 can thus be considered to be along the centerline).


    PNG
    media_image1.png
    649
    502
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10, 12, 16, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfeld et al. (US 2009/0259145) in view of Rostaing (US 2011/0124984).
Regarding claim 1, Bartfeld discloses a device for attached flow of blood (device 2 for collecting a fluid sample, such as a blood sample; Paragraph 0050; Figure 1), the device comprising:
a housing (collector 130) defining a centerline (centerline of collector 130, approximately along the line of cannula 160, Figures 3 and 19) and having a first end (a first end 134, Figure 18), and a second end (a second end 136), and a flow channel having an inlet (collection area 148) and an outlet (distal end 164 of channel 170), a portion of the flow channel (Figure 19, the channel 170/172 is offset from the centerline) offset from the centerline of the housing 130 and the flow channel having a first flow directing attachment portion (top portion of the collector 130 to induce the blood flow, including channel member 150 in annotated Figure 18) adjacent to the inlet (148) and a second flow direction attachment portion (the entire needle cannula 160, see annotated Figure 18 below) adjacent to the outlet (164); and
a container (container assembly 10, Figure 1) removably connectable (Paragraph 0068, ‘collector 130 may be removed from container assembly 10’) to the housing (130), the container (10) having an interior wall (inner surface 38) defining a collection cavity (central bore 36),
wherein, with the container connected to the housing (Figure 3), the outlet (164) of the flow channel is in fluid communication with the collection cavity (36) of the container (10) and the outlet (164) of the flow channel is adjacent to the interior wall (38) of the container (10) (Figure 3, the end of channel 170 is adjacent to the inner surface 38), the outlet of the flow channel is configured to provide a second fluid attachment point for attached flow of blood directly from the flow channel to the interior wall of the container (10) (see Figures 3 and 18, blood flows from collector 130 into channel 170, after passing the distal end 168 of the channel 170, the blood flows into channel 40 on the internal surface 38 of the inner member 20; Paragraph 0050, ‘Collection device 2 is an assembly of components, generally comprising a container assembly 10 and a collector 130 adapted to access the container assembly 10 and, further, guide fluid flow under capillary action into container assembly 10 as described herein’; Further Paragraph 0067: ‘To channel blood to the bottom of fluid sample chamber 116, blood in capillary channel 172 typically migrates outward to enter capillary channels 84 in the distal recess 82 defined at the end of tapered portion 80 of closure body 72. Blood enters capillary channels 82 and is conducted by these capillary channels 84 outward to inner surface 38 of inner member 20.’).
wherein the first end (134) of the housing (130) includes a sloped wall surface (inner surface 146; Figure 3A; Paragraph 0061, ‘[A]n inner surface 146 of rim portion 140 has a generally curved or arcuate shape’; Examiner further notes any wall can be considered sloped depending on the perspective as the claim does not define what the wall is sloped relative to), and 
wherein the first flow directing attachment portion and extends entirely from the sloped wall surface along the centerline (Figure 24; Paragraph 0065; elements 150a; Paragraph 0062; ‘Channel members 150 extend along the inner surface 146’; given that all of elements 150 are substantially parallel to each other and to a center line/axis each of the elements 150 can thus be considered to be along the centerline).
Bartfeld is silent on the first flow direction attachment portion being an attachment pillar. Rostaing teaches the use of pillars for a first flow direction attachment portion (Paragraph 0035; ‘The collector element may also include pillars’). It would have been obvious to one of ordinary skill in the art to have modified Bartfeld with Rostaing because Rostaing teaches the pillars assist in locally massaging the finger and thus facilitating the flow of blood from the finger into the device (Paragraph 0035 of Rostaing).
Regarding claim 2, Bartfeld teaches wherein the first flow directing attachment portion provides a first fluid attachment point for controlling the flow of blood that attaches thereto from a skin surface to a portion of the housing  (collector body 132, Figures 2-3) (Channel members 150 and, more particularly, intervening capillary channels 152 form capillary flow channels to guide a fluid sample downward into central bore 142 defined by sidewall 138 of collector body 132 under capillary action. Thus, capillary channels 152 operate generally as fluid guides to guide a desired fluid sample into central bore 142 in collector body 132; Paragraph 0063).
Regarding claim 3, Bartfeld teaches wherein the second flow directing attachment portion provides a second fluid attachment point for controlling the flow of blood that attaches thereto from a portion of the housing (132) to the collection cavity (36) of the container (10) (see Figures 3 and 18, blood flows from collector 130 into channel 170, after passing the distal end 168 of the channel 170, the blood flows into channel 40 on the internal surface 38 of the inner member 20; Paragraph 0050, ‘Collection device 2 is an assembly of components, generally comprising a container assembly 10 and a collector 130 adapted to access the container assembly 10 and, further, guide fluid flow under capillary action into container assembly 10 as described herein’).
Regarding claim 4, Bartfeld teaches wherein, with the first end (134) of the housing (130) in communication with a source of blood, the first flow directing attachment portion, the flow channel (through channel 170), the second flow directing attachment portion, and the interior wall (38) of the container (10) provide attachment portions to establish attached blood flow (Figure 3, when finger is in contact with channel chambers 150, channels 152 guides the blood to flow into collector body 132, then the blood flows into channels 170, after passing the distal end 168 of the channel 170, the blood flows into capillary channel 40 on the internal surface 38 of the inner member 20; Paragraphs 0052, 0063-0064), for a first drop of blood and subsequent blood to follow, from the first end (134) of the housing (130) to the collection cavity (36) of the container (10).
Regarding claim 5, Bartfeld teaches wherein, with the inlet (148) of the flow channel in communication with a source of blood, the blood fluidly attaches to the first flow directing attachment portion and flows from the first flow directing attachment portion to the flow channel (collector body 132 and channel 170, Figure 3) (Paragraph 0063 ‘capillary channels 152 operate generally as fluid guides to guide a desired fluid sample into central bore 142 in collector body 132’).
Regarding claim 6, Bartfeld teaches wherein the blood is subsequently pulled through the flow channel to the second flow directing attachment portion via capillary action (Abstract and Paragraph 0064).
Regarding claim 7, Bartfeld teaches wherein, the blood fluidly attaches to the second flow directing attachment portion and the interior wall (38) of the container (10) to flow from the flow channel into the collection cavity (36) of the container (10) (Figure 3, blood flows from distal end 168 of channel 170 into bore 36 of inner member 20; Paragraph 0064 ‘collector 130 is the provision of an accessing needle cannula 160 at the distal end 136 of collector body 132 used to pierce or puncture closure body 72 to gain access to the interior of container assembly 10 and, particularly, fluid sample collection chamber 116’).
Regarding claim 8, Bartfeld teaches wherein the sloped wall surface (146) defines a flow channel entry (ring portion 140, Figure 3A).
Regarding claim 10, Bartfeld is silent on the use of a plurality of attachment pillars. Rostaing teaches wherein the first flow directing attachment portion comprises a plurality of attachment pillars (Paragraph 0035; ‘The collector element may also include pillars’). It would have been obvious to one of ordinary skill in the art to have modified Bartfeld with Rostaing because Rostaing teaches the pillars assist in locally massaging the finger and thus facilitating the flow of blood from the finger into the device (Paragraph 0035 of Rostaing).
Regarding claim 12, Bartfeld teaches wherein the second flow directing attachment portion is an extended capillary tube portion (the second flow directing attachment portion includes the cannula 160, which is a tube and includes the capillary channel 172 ; Figure 19 and Paragraph 0064).
Regarding claim 16, Bartfeld teaches wherein the outlet (164) of the flow channel extends beyond the second end (136) of the housing (130) (it is shown clearly that distal end 164 of channel 170 extends beyond the distal end 136 of the housing 130).
Regarding claim 33, Bartfeld in view of Rostaing is silent on wherein the attachment pillar is cylindrical. But Applicant’s specification teaches this feature as being a design choice (See Paragraph 0072 of Applicant’s specification). Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding claim 34, Rostaing teaches wherein the attachment pillar comprises hydrophilic surface properties (Paragraph 0020).
Regarding claim 35, Bartfeld in view of Rostaing is silent on wherein the attachment pillar has a diameter of between 0.25 mm to 4 mm. The applicant' s specification provides no specifical reasoning or critical functionality for the use of a diameter of between 0.25 mm to 4 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the diameter of between 0.25 mm to 4 mm as desired by the user as a matter of routine engineering design choice
Regarding claim 36, Bartfeld in view of Rostaing is silent on wherein the attachment pillar has a length of between 2 mm and 20 mm. The applicant' s specification provides no specifical reasoning or critical functionality for the use of a length of between 2 mm and 20 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the length of between 2 mm and 20 mm as desired by the user as a matter of routine engineering design choice
Regarding claim 37, Bartfeld in view of Rostaing is silent on wherein a center of the outlet of the flow channel is closed to the interior wall of the container than to the centerline of the housing. Bartfeld in view of Rostaing discloses the claimed invention structures except for  the claimed positioning.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bartfeld in view of Rostaing to have a center of the outlet of the flow channel is closed to the interior wall of the container than to the centerline of the housing since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791